Title: From James Madison to James Monroe, 26 March 1805
From: Madison, James
To: Monroe, James


Sir,
Department of State March 26th. 1805
It appears that George Utz, for information respecting whom the Prussian Minister addressed himself to you, died at Philadelphia in the year 1793, leaving property to the amount of £400, which is in safe hands. No legal representative had claimed it in July last, from the administrator.
During the hostilities at sea which grew out of the state of things between France and the United States in the year 1799 two American vessels the Matilda and reliance, were captured within the jurisdiction of the Island of St Bartholomews by a French Privateer. I inclose copies of all the documents in this Department on the subject. As it is not probable that the intervention of the Swedish Consul, Mr Soderstrom, will produce any effective result, I request you to open the claims to the Swedish Minister at London, and urge the justice of compensation being made to the sufferers by his Government. I have the honor to be &c
James Madison
